PER CURIAM.
Appellant appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm without discussion the denial of appellant’s first three claims of ineffective assistance of counsel. We reverse the denial of' the fourth and fifth claims of ineffective assistance of trial counsel because, although referring to portions of the trial record in support of its denial of these claims, the trial court has failed to attach these referenced portions of the record to the order of denial as required by rule 3.850(d).
Accordingly, we affirm in part, reverse in part the order by which the motion was denied, and remand either for attachment of those portions of the record that conclusively show that appellant is not entitled to relief, or for further proceedings. See Cooper v. State, 700 So.2d 734 (Fla. 1st DCA 1997).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS.
KAHN, MICKLE and DAVIS, JJ., concur.